DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 U.S.C. § 112(a) & (b)

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The claim is indefinite and nonenabling:

The drawing rejection is due to the poor line quality and insufficient scale of the drawings.  The lines bleed together in all of the drawings, including the examples below, so the exact appearance of all details cannot be fully understood.  

    PNG
    media_image1.png
    883
    657
    media_image1.png
    Greyscale



The bristles are shown as a solid mass, creating a solid black shape. The examiner recommends correcting the drawings to make all of the bristle areas shown with greater detail. The drawings should also be shown in a greater scale to better understand the appearance of the claimed design. 


    PNG
    media_image2.png
    666
    571
    media_image2.png
    Greyscale


Figures 1.8 and 1.9 which are the bottom view and enlarged bottom view are nonenabling because they are inconsistent. Figure 1.9 shows a different design than what is shown in Figure 1.8. 


    PNG
    media_image3.png
    418
    978
    media_image3.png
    Greyscale


Further, due to the small scale and poor quality, it is unclear how the details shown in FIG. 1.9, which is the only enlarged view, relate to the features shown in the remaining views.

The examiner recommends in order to overcome the rejection the drawings be corrected to illustrate the claimed design with better line quality and in larger scale so that all details can be understood. 

Replacement Drawings

 In any attempt to submit a new drawing, care must be exercised to avoid introduction of
anything which could be construed to be new matter, the same being prohibited by 35 U.S.C.
132 and 37 CFR 1.121.
 

Any amended replacement-drawing sheet should include all of the figures appearing on the
immediate prior version of the sheet, even if only one figure is being amended. The new
drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing
date of an application must be labeled in the top margin as either “Replacement Sheet” or
“New Sheet” pursuant to 37 CFR 1.121(d).


Necessity for Good Drawings

The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.

Conclusion

Accordingly, the claim is rejected under 35 U.S.C. 112(a) and (b) as set forth above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD E YENCHESKY whose telephone number is (571)272-6580. The examiner can normally be reached Mon-Fri 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on 571-272-2998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Y./Examiner, Art Unit 2911


/KEVIN K RUDZINSKI/Primary Examiner, Art Unit 2911